                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


AMANDA M. BIERER,

       Plaintiff,

      v.                                                Case No. 20-CV-747

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1,

       Defendant.


                                     DECISION AND ORDER


        Amanda M. Bierer seeks judicial review of the final decision of the Commissioner of

the Social Security Administration denying her claim for a period of disability and disability

insurance benefits and a Title XVI application for supplemental security income (“SSI”)

under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below, the Commissioner’s

decision will be reversed and the case remanded for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                           BACKGROUND

        On March 27, 2017, Bierer filed an application for a period of disability and disability

insurance benefits and a Title XVI application for SSI. (Tr. 13.) She alleged disability

beginning on October 1, 2016 due to back injury, insomnia, PTSD, Factor IV Leinden, Long

QT Syndrome,2 strokes, migraines, anxiety, and digestion problems. (Tr. 280.) Bierer’s


                                 
1
  The court has changed the caption to reflect Kilolo Kijakazi's recent appointment as acting commissioner.
2
  “Long QT syndromes” are a group of congenital and acquired diseases in which the electrocardiographic QT
interval is longer than established measurements for age and sex; the presence of long QT intervals presages
arrhythmias and sudden death. Long QT syndromes, Stedman’s Medical Dictionary 884890.



           Case 2:20-cv-00747-NJ Filed 09/07/21 Page 1 of 10 Document 24
applications were denied initially and upon reconsideration. (Tr. 13.) Bierer filed a request for

a hearing, and a hearing was held before an Administrative Law Judge (“ALJ”) on May 20,

2019. (Tr. 31–67.) Bierer testified at the hearing, as did Adolph Cwik, a vocational expert.

(Tr. 31.)

        In a written decision issued June 28, 2019, the ALJ found that Bierer had the severe

impairments of mild degenerative disc disease of the lumbar and cervical spine, migraines,

attention deficit hyperactivity disorder (“ADHD”), anxiety, and depression. (Tr. 16.) The

ALJ found that Bierer did not have an impairment or combination of impairments that met

or medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the

“Listings”). (Tr. 16–18.) The ALJ further found that Bierer had the residual functional

capacity (“RFC”) to perform light work, with the following limitations: can never climb

ladders, ropes, or scaffolds; can occasionally climb ramps or stairs, balance, stoop, kneel,

crouch, and crawl; and can have no exposure to unprotected heights or unprotected moving

machinery. (Tr. 18.) As to her mental limitations, the ALJ limited Bierer to understanding,

remembering, and carrying out no more than two to three-step instructions; low-stress work

only, defined as having only occasional decision making required and occasional changes in

the work setting; and occasional interaction with the public, co-workers, or supervisors. (Id.)

        While Bierer had no past relevant work, the ALJ found that given her age, education,

work experience, and RFC, other jobs existed in significant numbers in the national economy

that she could perform. (Tr. 22–23.) As such, the ALJ found that Bierer was not disabled from

October 1, 2016, through the date of the decision. (Tr. 23.) The ALJ’s decision became the

Commissioner’s final decision when the Appeals Council denied Bierer’s request for review.

(Tr. 1–5.)


                                               2

             Case 2:20-cv-00747-NJ Filed 09/07/21 Page 2 of 10 Document 24
                                            DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not

conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to This Case

       Bierer alleges that the ALJ erred in two ways: (1) by improperly assessing the opinions

of two of her treating providers—Dr. Martin Baur and Dr. Rakesh Shah and (2) by failing to

properly formulate her RFC, specifically, by failing to account for her limitations in


                                               3

            Case 2:20-cv-00747-NJ Filed 09/07/21 Page 3 of 10 Document 24
concentration, persistence, or pace and by failing to account for the effects of her migraine

headaches. (Pl.’s Br., Docket # 16.) I will address each argument in turn.

                  2.1      Evaluation of Treating Providers’ Opinions

                           2.1.1 Dr. Baur’s Opinion

         As stated above, the ALJ limited Bierer to light work with postural limitations. In so

doing, the ALJ rejected the opinion of her primary care physician, Dr. Martin Baur, who

completed a physical RFC questionnaire form on Bierer’s behalf on February 6, 2018 opining

work preclusive limitations. (Tr. 675–77.)3 In rejecting both Dr. Baur’s opinion and Bierer’s

claims of disabling pain, the ALJ relied almost entirely on Bierer’s normal strength and

reflexes upon physical examination and in her limited treatment for back pain. (Tr. 19, 21.)

         Bierer argues that the ALJ did not provide a proper assessment of Dr. Baur’s opinion.

As Bierer’s claims were filed on March 27, 2017, the rules in 20 C.F.R. § 404.1520c apply.4

An ALJ must consider all medical opinions in the record regardless of its source; however,

the ALJ will not defer or give any specific evidentiary weight, including controlling weight,

to any medical opinions, including those from the claimant’s medical sources. Id. §

404.1520c(a). The ALJ must consider an opinion’s persuasiveness based on a number of

factors, including supportability, consistency, examining relationship, the provider’s

specialization, and other relevant factors. Id. § 404.1520c(c). Supportability and consistency


                                    
3
  Specifically, Dr. Baur opined that Bierer could sit and stand for only 15 minutes at one time; that she could
stand/walk for less than two hours total and sit for about two hours total in an eight-hour workday; would need
to take unscheduled breaks once or twice an hour for 5-10 minutes each; can never lift less than 10 pounds; can
never climb ladders; will have significant reaching, handling, and fingering limitations; and will miss more than
four days per month due to her impairments or treatments. (Tr. 675–77.) Dr. Baur completed an additional RFC
questionnaire on March 11, 2019, confirming that his February 2018 opinion was still correct as of March 2019.
(Tr. 1071–73.)
4
  As the regulations governing the evaluation of disability for disability insurance benefits and SSI are nearly
identical, I will generally refer to the regulations for disability insurance benefits found at 20 C.F.R. § 404.1520c,
et seq. for ease of reference.

                                                          4

            Case 2:20-cv-00747-NJ Filed 09/07/21 Page 4 of 10 Document 24
are the most important factors to consider in determining the persuasiveness of a medical

source’s opinion. Id. § 404.1520c(b).

       Bierer argues remand is required because the ALJ failed to acknowledge supportive

medical evidence. (Docket # 16 at 7.) I agree, but only in part. As to Bierer’s ability to perform

light work, although the ALJ generally rejected Dr. Baur’s opinion and her allegations of

disabling back pain due to Bierer’s mild imaging results and her physical examinations

showing relatively normal strength and reflexes (Tr. 19–21), the ALJ clearly believed that

Bierer experienced some level of pain. The ALJ specifically states that he added additional

postural limitations to those opined by the State Agency medical consultants “to more fully

account for [Bierer’s] subjective complaints of pain” (Tr. 21). And while Bierer faults the ALJ

for failing to consider the July 25, 2017 disability evaluation performed by Dr. Kamal

Muzaffar where Dr. Muzaffar found her allegations of pain valid (Docket # 16 at 7), the ALJ

specifically credited this opinion, stating that Dr. Muzaffar’s examination findings were

“consistent with the above residual functional capacity.” (Tr. 20.)

       My pause, however, comes with the ALJ’s decision to include no manipulative

limitations in the RFC. Dr. Baur opined that Bierer would have significant limitations with

reaching, handling, and fingering, limiting her to using her hands, fingers, and arms for ten

to twenty percent of the eight-hour workday day (i.e., only occasional use). (Tr. 677.) The

ALJ rejected this limitation, finding that it is unsupported by the examination findings

documenting normal strength in all extremities and mild cervical spine findings that “do not

support such extreme upper extremity limitations.” (Tr. 21.) I am not confident, however,

that the ALJ thoroughly explored Bierer’s upper extremity limitations, specifically her ability

to reach. In October 2017, while undergoing physical therapy for dizzy spells, Bierer stated


                                                5

          Case 2:20-cv-00747-NJ Filed 09/07/21 Page 5 of 10 Document 24
that she became dizzy when reaching overhead. (Tr. 819.) In February 2018, Bierer

complained to Dr. Baur of generalized weakness and paresthesia in the arms, noting that her

arms go numb when in an overhead position and her hands get tired and weak with repetitive

writing. (Tr. 706.) Upon physical examination, Dr. Baur noted that both rotator cuffs

exhibited weakness on resistance testing as they fatigued. (Tr. 708.) Dr. Baur completed

Bierer’s disability paperwork contemporaneous with the examination in which he noted

upper extremity limitations. (Tr. 705–06.) Later that month, while undergoing physical

therapy for her back pain, the physical therapist noted that Bierer had a limited tolerance for

a variety of exercises due to intermittent and quick onset of upper and lower extremity

numbness and tingling. (Tr. 857.) For example, Bierer “elected to stop” an overhead raise

exercise “due to upper extremity numbness.” (Tr. 857.) Given these records, the ALJ is

incorrect in finding that “no exam findings document any abnormalities in the upper

extremities.” (Tr. 21.) Perhaps the jobs to which the VE opined Bierer could perform are still

available to those with a reaching limitation. However, as the ALJ did not include one in his

hypothetical to the VE, I cannot be sure. As such, remand is necessary for the ALJ to fully

consider Bierer’s manipulative limitations.

              2.1.2 Dr. Shah’s Opinion

       The ALJ found Bierer suffers from ADHD, anxiety, and depression and limited her to

understanding, remembering, and carrying out no more than two to three-step instructions;

low-stress work only, defined as having only occasional decision making required and

occasional changes in the work setting; and occasional interaction with the public, co-

workers, or supervisors. (Tr. 18.) In so doing, the ALJ rejected the opinion of her treating

psychiatrist, Dr. Shah, who opined that Bierer had extreme deficiencies in her ability to


                                              6

         Case 2:20-cv-00747-NJ Filed 09/07/21 Page 6 of 10 Document 24
sustain attention and persist at simple, routine tasks for extended (2 hour) periods of time and

marked limitations in performing work throughout a workday or workweek without

interruption, accepting criticism, and responding appropriately to change. (Tr. 670, 1119.) He

further opined that Bierer would miss about four days of work per month due to her

impairments or treatment. (Id.) Bierer underwent two consultative examinations with Dr.

Frank Elmudesi, in July 2017 and in April 2018. Although on objective testing Bierer was

able to perform serial 7’s, could spell the word “world” in reverse, and could follow three-step

commands (Tr. 610, 873), Dr. Elmundesi concluded that Bierer would have difficulty

performing routine work tasks for any sustained duration of time (Tr. 611, 874).

       In rejecting both Dr. Elmundesi’s and Dr. Shah’s opinions regarding Bierer’s ability to

concentrate, the ALJ relied on Dr. Elmundesi’s objective findings that Bierer displayed a

cooperative manner, coherent and logical thought processes, no circumstantiality or

tangentiality, adequate memory, and adequate concentration, as well as Dr. Shah’s treatment

notes documenting improvement with medication. (Tr. 21–22.)

       I find the ALJ selectively cited Bierer’s mental health treatment records in discounting

these two opinions. Although Dr. Shah did note in one treatment record in May 2018 that

Bierer was better able to focus and concentrate while on her medications (Tr. 1102), Dr. Shah

consistently, throughout the treatment relationship, found that Bierer’s attention and

concentration were poor (Tr. 530, 1083, 1088, 1092, 1098, 1109, 1114), including on the same

day she stated she was better able to focus while medicated (Tr. 1103). Furthermore, the ALJ’s

reliance on Dr. Elmundesi’s objective findings to discount Dr. Shah’s opinion is particularly

suspect when Dr. Elmundesi only evaluated Bierer twice. While the ALJ was not required to

give Dr. Shah, as Bierer’s treating provider, any particular weight, 20 C.F.R. § 404.1520c(a),


                                               7

         Case 2:20-cv-00747-NJ Filed 09/07/21 Page 7 of 10 Document 24
the ALJ should consider the nature of the treatment relationship in evaluating the

persuasiveness of an opinion, as a long-term provider will likely have a better understanding

of the claimant’s impairments (especially for conditions where one has good days and bad

days), than one who sees only a brief snapshot of the condition, see id. § 404.1520c(c). For

these reasons, I find remand is required to re-evaluate the opinions of both Drs. Baur and

Shah.

              2.2     Formulation of the RFC

        Bierer argues that the ALJ improperly formulated her RFC, specifically by failing to

account for her moderate limitations in concentration, persistence, or pace. (Docket # 16 at

11–12.) Bierer further argues that the ALJ did not properly accommodate the effects of her

migraine headaches in the RFC. (Id. at 14–15.) Because the case is being remanded to re-

evaluate the opinion of Dr. Shah, specifically addressing Bierer’s ability to sustain

concentration and focus, I will not further address her argument regarding how the ALJ

accounted for this limitation in her RFC as it will likely change on remand.

        Regarding her migraine headaches, while the ALJ did account for her migraines in the

RFC by limiting her from exposure to hazards, the ALJ found that Bierer’s migraines were

not as limiting as alleged because of her lack of treatment after July 2018. (Tr. 20.) I am not

convinced the ALJ properly assessed and accounted for Bierer’s migraine headaches in the

RFC. The ALJ does not appear to take issue with Bierer’s statements regarding the frequency

of her migraines—experiencing 16-18 migraines per month, with dull headaches in-between.

(Tr. 20.) Interestingly, when Bierer underwent the disability evaluation with Dr. Muzaffar in

July 2017, he questioned whether the report of her migraine frequency was accurate because

she was only given abortive, rather than prophylactic, medications. (Tr. 606.) The record,


                                              8

          Case 2:20-cv-00747-NJ Filed 09/07/21 Page 8 of 10 Document 24
however, answers this question. Bierer’s treating nurse practitioner, Lee David Klemens,

noted that because of her underlying psychiatric issues and history of long QT syndrome, her

medication choices for migraines were “limited/contraindicated” and thus was continued on

the abortive medications. (Tr. 780.) NP Klemens sent an authorization in January 2018 for

Bierer to try Botox injections (id.); however, he noted in July 2018 that Bierer lost the

scheduling number and never set the Botox appointment up (Tr. 1033). Klemens stated that

he would have her set up the Botox appointment. (Id.)

       The ALJ states that the record contains no further treatment for migraines after July

2018, thus indicating that the migraines may not be as limiting as alleged. (Tr. 20.) But Bierer

clearly still experienced, and was being medicated for, migraines at the time of the

administrative hearing, testifying that she continued to suffer from migraines four to five times

per week. (Tr. 50.) She testified that although Imitrex helped stop the migraine, only after she

laid down with no light or sound for 45 minutes. (Tr. 50–51.) While it is not clear whether

Bierer ever attempted Botox for her migraines, the ALJ did not ask about this at the hearing.

Given the difficulties Bierer’s co-morbidities create for treating her migraines, I am not

convinced the ALJ properly assessed its severity in formulating her RFC. On remand, the

ALJ must re-evaluate Bierer’s allegations of disabling migraines and properly account for all

limitations stemming from them in the RFC.

                                       CONCLUSION

       Bierer seeks reversal and remand of this case on several alleged grounds of error. I

agree the ALJ erred in his consideration of Bierer’s treating providers’ opinions and in

assessing her RFC. Thus, remand is required.




                                               9

         Case 2:20-cv-00747-NJ Filed 09/07/21 Page 9 of 10 Document 24
       Bierer asks for reversal and an award of benefits (Docket # 16 at 16), but that remedy

is appropriate only if all factual issues involved in the entitlement determination have been

resolved and the resulting record supports but one conclusion—that the claimant qualifies for

disability benefits. Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). As discussed above,

there are unresolved issues the ALJ must sort out on remand. For these reasons, the

Commissioner’s decision is reversed and the case will be remanded for further proceedings

consistent with this decision.

                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



         Dated at Milwaukee, Wisconsin, this 7th day of September, 2021.



                                                   B
                                                   BY
                                                    Y THE COUR
                                                          COURT
                                                             RT


                                                                        _________
                                                                        ___
                                                                          ___
                                                                            _ ____
                                                   N
                                                   NANCY
                                                     AN
                                                     ANCY JJOSEPH
                                                             OS
                                                             O SEEP
                                                                  PH
                                                   United States M
                                                                 Magistrate
                                                                   agistrate Judge




                                              10

         Case 2:20-cv-00747-NJ Filed 09/07/21 Page 10 of 10 Document 24
